DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF MANUFACTURING TRANSISTOR COMPRISING REMOVAL OF OXIDE FILM. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2015/0053988 A1, cited in IDS filed on 02/05/2021; hereinafter “Li”).
Regarding Claim 10, referring to Figs. 3-4 and related text, Li teaches a method for manufacturing a transistor being a top-gate transistor, the method comprising: a step of forming a first metal layer (a gate metal layer) on a substrate (a base substrate) or on a semiconductor layer provided on a substrate (paragraphs 105-107); a patterning step of applying a resist (a photoresist) onto the first metal layer, and patterning the first metal layer by a photolithographic method (paragraphs 109-113); an oxide film removal step of removing an oxide film (superficial metallic oxide) formed on the patterned first metal layer (paragraphs 115-116); and a step of forming a source electrode (6-1) and a drain electrode (6-2) by forming a second metal layer (a source-drain metal layer) on the first metal layer after the oxide film removal step (paragraphs 117-121).
Regarding Claim 11, Li teaches further comprising: a drying step of drying the substrate after the patterning step of patterning the first metal layer, wherein the step of removing the oxide film is performed after the drying step (paragraph 114).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding Claims 12-13, teaching of Li has been discussed above except electroless plating.  However, Li teaches forming the first and second metal layers by methods other than sputtering or thermal evaporation method (paragraphs 107 and 121) and the electroless plating is a well known deposition method in the semiconductor art.  Therefore, it would have been obvious to one of ordinary skill in the art to readily utilize the electroless plating method to form/deposit the first and second metal layers with predictable deposition characteristics.
Regarding Claims 14-16, teaching of Li has been discussed above except nickel-phosphorus as the first metal layer and gold as the second metal layer.  Nevertheless, it would have been obvious to one of ordinary skill in the art to utilize desired conductive materials, including claimed nickel-phosphorus and gold as the metallic material in order to obtain the desired conductive characteristics.  Furthermore, once the material choices for the first and prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 10 above, and further in view of Yamamoto et al. (US 2018/0175300 A1).
Regarding Claim 18, teaching of Li has been discussed above except a top-gate structure having a semiconductor layer provided on a substrate, wherein the semiconductor layer is an organic semiconductor.  However, various top-gate transistor structures are known in the art.  This is evidenced by Yamamoto teaching a top-gate transistor having an organic semiconductor layer (1) provided on a substrate (6); and a source electrode (3) and a drain electrode (4) formed on the organic semiconductor layer in order to form organic semiconductor transistor (fig. 1D & paragraphs 83-87).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Li with that of Yamamoto in order to obtain various top-gate transistor structures including organic semiconductor layer as a channel layer in order to predictably function the transistor as a switching device.  

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for manufacturing a transistor being a bottom-gate transistor, particularly in combination with an oxide film removal step of removing an oxide film formed on the patterned first metal layer; and a step of forming a source electrode and a drain electrode by forming a second metal layer on the first metal layer after the oxide film removal step.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829